Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-19 have been submitted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The clause “dividing each of the initial sets into one or more subsets, each subset being associated with a single distinct audience member of the plurality of audience members” is vague, Examiner suggested Applicant to amend the clause to two or more set.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No 9430778.Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No 10402854.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 9-12 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Nordstrom et al (hereinafter Nordstrom) US Publication No 20100146622 and  Orsini et al (hereinafter Orsini) US Publication 20040049687 in view of Doughty et al (hereinafter Doughty) US Publication No 20130124315

As per claim 1, Nordstrom teaches:
A computer-implemented method comprising: 
receiving a plurality of online transactions representing online activities of a plurality of audience members, each transaction of the plurality of transactions having associated transaction information;
(Paragraphs [0008]-[0009] and [0023])
assigning each transaction in the plurality of the online transactions to a set in a plurality of initial sets based on one or more characteristics of the transaction information associated with each transaction; 
(Paragraphs [0014] –[0015], [0023]-[0024], [0035] and [0043], wherein the user activity/behavior incorporate the transaction)

dividing each of the initial sets into one or more subsets, each subset being associated with a single distinct audience member of the plurality of audience members; 
(Paragraphs [0013], [0021] and [0204])
generating a plurality of new sets of transactions, the plurality of new sets comprising the subsets of the plurality of the initial sets; 
(Paragraphs [0013], [0021] and [0204])
associating each of the plurality of new sets with an audience identifier representing one of the plurality of audience members that performed the transactions assigned to each new set; 
(Paragraphs [0021], [0204], [0085] and [0095])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Nordstrom and Orsini by incorporating the teaching of Orsini into the method of Nordstrom. One having ordinary skill in the art would have found it motivated to use the activity monitoring mechanism  of Orsini into the system of Nordstrom  for the purpose of  providing atomic transaction associated with unique user.
Nordstrom and Orsini do not explicitly teach analyzing the new sets across multiple audience identifiers to determine correlations between two or more audience identifiers, however in analogous art of content management, Doughty teaches:

analyzing the new sets across multiple audience identifiers to determine correlations between two or more audience identifiers; 
(Abstract and paragraphs [0013] and [0034])
determining a relationship between a first audience identifier and a second audience identifier based on the first and second audience identifier being correlated based from the analysis; 

and storing the relationship between the first and second audience identifiers. (Abstract and paragraphs [0013] and [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Nordstrom and Orsini and Doughty by incorporating the teaching of Doughty into the method of Nordstrom and Orsini. One having ordinary skill in the art would have found it motivated to use the activity monitoring mechanism  of Doughty into the system of Nordstrom and Orsini for the purpose of  determining entity identity across plurality of transaction.

As per claim 2, Nordstrom and Orsini and Doughty teach:
The method of claim 1, wherein the first and second audience identifier have at least one matching characteristic of transactions associated with the first audience identifier and transactions associated with the second audience identifier. (Abstract and paragraphs [0013] and [0034])( Doughty)   

As per claim 3, Nordstrom and Orsini and Doughty teach:
 	The method of claim 2, wherein the at least one matching characteristic is financial information. (Abstract and paragraph [0035])( Doughty)


As per claim 4, Nordstrom and Orsini and Doughty teach:
 	The method of claim 3, wherein transactions associated with the first audience identifier and transactions associated with the second audience identifier have different characteristics for at least one of: a user account with a device performing the transaction, a media access control address, an internet protocol address, and a cookie value. (Abstract and paragraphs [0013] and [0034])( Doughty)

As per claim 5, Nordstrom and Orsini and Doughty teach:
 	The method of claim 3, wherein transactions associated with the first audience identifier and transactions associated with the second audience identifier have different characteristics for at least one of: a registered user account name and password, and an email address. (Abstract and paragraphs [0013] and [0034] and [0060])( Doughty)   

As per claim 6, Nordstrom and Orsini and Doughty teach:
 	The method of claim 1, further comprising determining that the first audience identifier and the second audience identifier are legitimate, and the relationship between the first and second identifiers is legitimate. (Abstract and paragraphs [0013] and [0034] and [0060], wherein mapping the identifiers to the same incorporate the legitimacy of the identifiers)( Doughty)   

As per claim 9, Nordstrom and Orsini and Doughty teach:
 	The method of claim 1, wherein the transaction information comprises characteristics describing one or more of: a user account with a device performing the transaction, a media access control address, an interne protocol address, and a cookie value. (Abstract and paragraphs [0013] and [0034])( Doughty)

As per claim 10, Nordstrom and Orsini and Doughty teach:
 	The method of claim 1, wherein the transaction information comprises characteristics describing one or more of: a registered user account name and password, an email address, a credit card number, a bank account number, a shipping address, a billing address, an online payment account, and hashes thereof. 
 (Abstract and paragraphs [0013] and [0034])( Doughty)

As per claim 11, Nordstrom and Orsini and Doughty teach:
The method of claim 1, further comprising: 
analyzing correlation among the plurality of new sets, wherein two or more sets are correlated if one or more corresponding transactions of the two or more sets contain reciprocal information associated with a same audience identifier. (Abstract and paragraphs [0013] and [0034])( Doughty)`

As per claim 12, Nordstrom and Orsini and Doughty teach:
The method of claim 11, wherein the reciprocal information includes one or more of: user names, email addresses, and password hashes and fingerprints. (Abstract and paragraphs [0060])( Doughty)`


Claims 14-18 are non-transitory computer-readable storage claims respectively corresponding method claims 1-5 and they are rejected under the same rational as claims 1-5.


Claims 7-8 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordstrom and  Orsini  and Doughty in view of Burdette et al (hereinafter Burdette ) US Publication No 20080010678

As per claim 7, Nordstrom and  Orsini  and Doughty do not explicitly teach determining a transaction is fraudulent based on deviations in transaction information of the transaction from combinations of transaction information common to the first and second audience identifiers, however in analogous art of transaction management, Burdette teaches: 	determining a transaction is fraudulent based on deviations in transaction information of the transaction from combinations of transaction information common to the first and second audience identifiers. 
(Paragraphs [0004], [0068], [0102], [0105]-[0107] and [0126])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Nordstrom and Orsini and Doughty and Burdette by incorporating the teaching of Burdette into the method of Nordstrom and Orsini and Doughty. One having ordinary skill in the art would have found it motivated to use the activity monitoring mechanism  of Burdette into the system of Nordstrom and Orsini and Doughty for the purpose of  determining the legitimacy of online transaction.
As per claim 8, Nordstrom and Orsini  and Doughty do not explicitly teach , wherein one of the first and  	one of the first and second audience identifiers is determined to be illegitimate, and the relationship between the first and second identifiers is illegitimate. (Paragraphs [0004], [0096])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Nordstrom and Orsini and Doughty and Burdette by incorporating the teaching of Burdette into the method of Nordstrom and Orsini and Doughty. One having ordinary skill in the art would have found it motivated to use the activity monitoring mechanism  of Burdette into the system of Nordstrom and Orsini and Doughty for the purpose of  determining the legitimacy of online transaction.

Claim 19 is non-transitory computer-readable storage claim corresponding method claim 7 and it is rejected under the same rational as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-31543154.  The examiner can normally be reached on Monday-Friday 9-6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner, Aleksandr can be reached at 5712702760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA)  or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/3/2021